
	
		I
		111th CONGRESS
		1st Session
		H. R. 2969
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2009
			Mrs. Capps (for
			 herself, Ms. Matsui,
			 Mr. Carnahan,
			 Ms. Schwartz,
			 Mrs. Napolitano,
			 Mr. Inslee, and
			 Mr. Blumenauer) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Administrator of the Environmental
		  Protection Agency to establish water system adaptation
		  partnerships.
	
	
		1.Short titleThis Act may be cited as the
			 Water System Adaptation Partnerships
			 Act of 2009.
		2.Water system
			 adaptation partnerships
			(a)GrantsBeginning
			 in fiscal year 2010, the Administrator of the Environmental Protection Agency
			 shall make grants to water systems to assist in planning, designing,
			 constructing, implementing, or maintaining any program, strategy, or
			 infrastructure improvement—
				(1)to conserve water
			 or increase water use efficiency;
				(2)to carry out water
			 metering to measure water efficiency effectiveness of a water efficiency
			 program;
				(3)to preserve or
			 improve water quality;
				(4)to enhance water
			 management by increasing source water preservation and protection, or natural
			 or engineered green infrastructure in the management, conveyance, or treatment
			 of water, wastewater, or stormwater;
				(5)to increase energy
			 efficiency or the use and generation of renewable energy in the management,
			 conveyance, or treatment of water, wastewater, or stormwater;
				(6)to support the
			 adoption and use of advanced water treatment, water supply management, or water
			 demand management technologies or processes (such as those used in water reuse
			 and recycling or adaptive conservation pricing) that maintain or increase water
			 supply or improve water quality;
				(7)to complete
			 studies or assessments to project how climate change may impact the future
			 operations and sustainability of the water system; or
				(8)to carry out any
			 other activity or project to address any ongoing or forecasted, based on the
			 best available research and data, climate-related impact on the water quality
			 or quantity of a region of the United States that increases the resiliency of a
			 water system to the impacts of climate change.
				(b)ApplicationTo
			 be eligible to receive a grant from the Administrator under subsection (a), the
			 owner or operator of a water system shall—
				(1)submit to the
			 Administrator an application that includes a proposal of the program, strategy,
			 or infrastructure improvement to be planned, designed, constructed,
			 implemented, or maintained by the water system;
				(2)cite the best
			 available research or data that describes—
					(A)the risk to the
			 system’s water resources or infrastructure as a result of ongoing or forecasted
			 changes to the hydrological system brought about by factors arising from global
			 climate change; and
					(B)how the proposed
			 program, strategy, or infrastructure improvement would perform under the
			 anticipated climate conditions;
					(3)explain how the
			 proposed program, strategy, or infrastructure improvement is expected to
			 increase the water system's resiliency to these risks or reduce the water
			 system’s direct or indirect greenhouse gas emissions; and
				(4)demonstrate the consistency of the program,
			 strategy, or infrastructure improvement with an applicable climate adaptation
			 plan completed and adopted by a State.
				(c)Competitive
			 processEach calendar year, the Administrator shall conduct a
			 competitive process to select and fund applications under this section. In
			 carrying out the process, the Administrator shall—
				(1)give priority to
			 applications that—
					(A)are submitted by
			 water systems that are, based on the best available research and data, at the
			 greatest and most immediate risk of facing significant climate-related negative
			 impacts on water quality or quantity;
					(B)will impact the
			 largest numbers of water users; and
					(C)will provide the
			 greatest benefit per dollar expended;
					(2)solicit
			 applications from water systems that are—
					(A)located in all
			 regions of the United States; and
					(B)facing varying
			 risks as a result of climate change; and
					(3)provide for
			 solicitation and consideration of public input in the development of criteria
			 used in evaluating applications.
				(d)Cost
			 sharing
				(1)Federal
			 shareThe Federal share of the cost of any program, strategy, or
			 infrastructure improvement that is the subject of a grant awarded by the
			 Administrator to a water system under subsection (a) shall not exceed, in a
			 single calendar year, 50 percent of the cost of the program, strategy, or
			 infrastructure improvement.
				(2)Calculation of
			 non-federal shareIn calculating the non-Federal share of the
			 cost of a program, strategy, or infrastructure improvement proposed by a water
			 system through an application submitted by the water system under subsection
			 (b), the Administrator shall—
					(A)include the value
			 of any in-kind services that substantially contributes toward the completion of
			 the program, strategy, or infrastructure improvement, as determined by the
			 Administrator; and
					(B)not include any
			 other amount that the water system receives from a Federal agency.
					(e)RegulationsNot
			 later than 1 year after the date of the enactment of this Act, the
			 Administrator of the Environmental Protection Agency shall promulgate final
			 regulations to carry out this section.
			(f)Report to
			 CongressNot later than 3 years after the date of the enactment
			 of this Act, and every 3 years thereafter, the Administrator of the
			 Environmental Protection Agency shall submit to the Congress a report on
			 progress in implementing this section, including information on project
			 applications received and funded annually.
			(g)DefinitionsIn
			 this section:
				(1)The term
			 Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)The term
			 water system means a community water system as defined in section
			 1401 of the Safe Drinking Water Act (42 U.S.C. 300f), a treatment works as
			 defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C.
			 1292), a municipal separate storm sewer system (as defined by the
			 Administrator), or a combined sewer system as defined in 402(q) of the Federal
			 Water Pollution Control Act (33 U.S.C. 1342(q)).
				(h)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary.
			
